Citation Nr: 0911580	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-25 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to payment of attorney fees from benefits due to 
the Veteran's widow.


REPRESENTATION

Widow of the Veteran represented by:  Veterans of Foreign 
Wars of the United States


WITNESS AT HEARING ON APPEAL

Widow of the Veteran




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.  He died in February 2005; the appellant was 
the Veteran's attorney.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May and August 2005 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  This appeal is the result of a contested claim.  
The appellant's claim is for attorney's fees from past due 
benefits based on his representation of the Veteran.  The 
widow of the Veteran claims that benefits due her should not 
be deducted to pay for her deceased husband's representation 
by the appellant.

This appeal was remanded by the Board in an action dated in 
June 2008 in order to assure that the appellant and the 
Veteran's widow were afforded a hearing in this contested 
claim.  On remand, the appellant was notified in 
correspondence dated in July 2008 that the case had been 
remanded in order that a Travel Board hearing be conducted.  
He was notified in correspondence dated in December 2008, and 
again in January 2009, informing him as to the date, time, 
and place that his hearing was to be conducted.  The record 
shows that the appellant failed to appear for his scheduled 
hearing on January 28, 2009.  The Veteran's widow did appear, 
and the hearing was conducted.  The transcript of the hearing 
is of record.  




FINDINGS OF FACT

1.  The appellant entered into a fee agreement with the 
Veteran in August 2004 for a percentage of benefits paid to 
the Veteran by VA; the Veteran died in February 2005; there 
was no decision by the Board relative to any claim before VA 
that was the subject of the fee agreement.

2.  The Veteran's widow was awarded dependency and indemnity 
compensation and accrued benefits by a VA Regional Office 
decision dated in April 2005.  


CONCLUSION OF LAW

The appellant is not entitled to attorney fees from any award 
to the Veteran's widow by the Regional Office.  38 U.S.C.A. 
§ 5904(c)(1) (2002 & Supp. 2004); 38 C.F.R. § 20.609(c) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duties to notify and assist do not 
apply to cases where, as here, the applicant is not seeking 
benefits under Chapter 51 of Title 38 of the United States 
Code, but rather, is seeking a decision regarding how 
benefits will be distributed under another Chapter.  See Sims 
v. Nicholson, 19 Vet. App. 453, 456 (2006).  Moreover, the 
Veterans Claims Assistance Act of 2000 (VCAA) does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  

In a rating decision issued in October 2003, the Veteran was 
awarded service connection for, inter alia, diabetes 
mellitus, with end-stage renal disease and coronary artery 
disease, rated as 100 percent disabling, effective July 8, 
2002.  

In a letter dated in August 2004, the Veteran designated the 
appellant as his legal counsel for all purposes relating to 
his claim.  Of record is a signed fee agreement between the 
Veteran and his attorney (the appellant in the instant 
appeal), dated the same day, in which it was agreed that 
payment of any fees would be made directly to the attorney by 
VA out of any past-due benefits awarded "as a result of a 
successful appeal to the Board of Veterans' Appeals or an 
appellate court."  The Veteran, through counsel, filed a 
notice of disagreement (NOD) with the effective date of the 
100 percent award.  The NOD was received on August 31, 2004.  

In a rating decision dated in December 2004 the RO granted a 
10 percent rating for the Veteran's diabetes mellitus with 
end-stage renal disease, effective November 29, 1995, and a 
100 percent rating effective from March 29, 1999.  Earlier 
effective dates and ratings were also awarded for other 
disabilities.

The Veteran died in February 2005, before the December 2004 
RO decision was promulgated.  The Veteran's widow thereafter 
submitted a claim for Dependency and Indemnity Compensation 
(DIC) and accrued benefits the following month.  Service 
connection for the cause of the Veteran's death was granted 
in a rating decision issued in May 2005, which also awarded 
accrued benefits effective November 19, 1995, for the awards 
made in December 2004.  

In an administrative decision dated in May 2005, the RO 
denied entitlement to payment of attorney fees from past due 
benefits being awarded to the Veteran's widow.  The appellant 
submitted an NOD as to the denial of entitlement of payment 
of attorney fees.  

The pertinent laws and regulations governing the award of 
attorney fees provide that if the following conditions are 
met, attorney fees may be available: (1) a final decision was 
promulgated by the Board with respect to the issue, or 
issues, involved; and (2) the attorney was retained not later 
than one year following the date on which the decision of the 
Board with respect to the issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) (2002 & Supp. 2005); 
38 C.F.R. § 20.609(c) (2004).  

The regulations were recently changed, and now permit 
attorneys and agents to charge fees for representation after 
an agency of original jurisdiction (AOJ) has issued a 
decision on a claim or claims, and a notice of disagreement 
(NOD) has been filed with respect to that decision on or 
after June 20, 2007.  38 C.F.R. § 14.636 (2008).  The new 
regulation also provides, however, that, in cases in which a 
NOD was filed on or before June 19, 2007, attorneys and 
agents may charge fees only for services provided after both 
a final decision is promulgated by the Board with respect to 
the issue or issues, and the agent or attorney was retained 
not later than one year following the date that the decision 
by the Board was promulgated.  Thus, the new regulations 
permitting payment for attorney fees prior to promulgation of 
a Board decision are not applicable to an appeal when the NOD 
initiating that appeal was filed on or before June 19, 2007.  

Here, as noted above, the decision that forms the origin of 
the appellant's claim for attorney fees is the RO's October 
2003 rating decision granting service connection for, inter 
alia, diabetes mellitus, with end-stage renal disease and 
coronary artery disease, rated as 100 percent disabling, 
effective July 8, 2002.  The NOD as to that claim was filed 
(received) on August 26, 2004.  The issue then on appeal (an 
earlier effective date for the 100 percent award) was granted 
by the RO in its un-promulgated December 2004 rating 
decision, and incorporated in its April 2005 decision 
granting accrued benefits.  Because the award from which the 
appellant seeks fee payment was a decision made by the RO, 
and not a decision by the Board, entitlement to payment of 
attorney fees from past-due benefits is denied.  


ORDER

Entitlement to payment of attorney fees from benefits due the 
Veteran's widow is denied; all payments due the Veteran's 
widow should be paid, withholding no amount for attorney 
fees.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


